                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

DANIEL HURLBUT                                                                PLAINTIFF
ADC #658898

v.                          CASE NO. 5:19-CV-00173 BSM

WENDY KELLEY, Director, Arkansas
Department of Correction, et al.                                           DEFENDANTS

                                         ORDER

       After de novo review, United States Magistrate Judge Joe J. Volpe’s recommended

partial disposition [Doc. No. 13] is adopted. Daniel Hurlbut’s motion for class certification

[Doc. No. 10] and motion for preliminary injunction [Doc. No. 11] are denied. An in forma

pauperis appeal would not be in good faith. 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 8th day of July 2019.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
